DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 03/15/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 09/27/2021 Applicants elected with traverse the invention of Group I, claims drawn to methods comprising obtaining an amount of cell-free DNA from a perfusate sample.

Information Disclosure Statement
Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.

Significantly, an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material].  It ignores the real world conditions under which examiners work." Rohm & Haas Go. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [ 220 USPQ 289] (Fed. Cir. 1983), cert, denied, 469 U.S, 851 (1984). (Emphasis in original).

Patent applicant has duty not just to disclose pertinent prior art references but to make the disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D.L 1992); Molins PLC v. Textron Inc., 26 USPG2d 1889. at 1899 (D.Dei. 1992): Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al, 175 USPQ 260, at 272 (S.D. FI. 1972).

In total, the IDS filed on 03/23/2022 contains 183 pages providing approximately 1700 references. The extraordinary number of references places a serious burden on the office.

The examiner finds that not each one of the greater than 1700 references listed on the IDS are relevant to the instantly claimed invention which is directed to the analysis of cell-free nucleic acids from an ex-vivo perfusion of a graft organ.  For example, NPL reference of the IDS, “IDO,YASUO et al., "Hyperglycemia-Induced Apoptosis in Human Umbilical Vein Endothelial Cells: Inhibition by the AMP-Activated Protein Kinase Activation", Diabetes,51,2002,159-167.

Therefore the burden is shifted to the applicants and they are specifically required to point out the references cited which are most relevant to instant claims.

The following information is required:

A) Which references disclose methods related to the preparation and or analysis of nucleic acids form perfusate that is inContact with a potential graft organ.

The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR 1,105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.58. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                        
Withdrawn Claim Objections
The objection to claim 12, as set forth on pages 2-3 of the Office Action of 12/15/2021, is withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejections of claims 37, 44 and 45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 3-4 of the Office Action of 12/15/2021, are withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 112 – Failure to Limit
The rejection of claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth on page 4 of the Office Action of 12/15/2021, is withdrawn in light of the amendments to the claims.

Maintained Claim Rejections - 35 USC § 101
Newly Applied to Newly Presented Claims
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-12, 21, 27, 29-32, 36-37 and 40-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite “assessing the preparation of amplified DNA to quantify an amount of total cf-DNA and/or graft-specific cf-DNA to determine the suitability of the potential graft for transplantation or implantation” the claims are directed to an abstract idea which is the evaluation or observation of data to make a judgement.  Additionally, where the “to determine the suitability” is based on any assessment of amplified cell-free DNA in a perfusate sample, the claims are directed to natural phenomenon which is the association between released DNA and cell-death. 

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  The claims end with a determination of suitability based on an assessment of cell-free DNA amplified from a perfusate sample.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive (e.g.:  the specification at p.8 and p.13).  And the prior art of Kanou et al (2017) and Stone et al (2016) provides that the collection and analysis of cell-free DNA in perfusate was routinely practiced in the art.  Additionally it is noted that the use of a perfusate comprising dextran 40 was a well known aspect of organ perfusion, as evidenced by Keshavjee et al (1992) and Selzner et al (2016), which both exemplify such methods and describe the benefits of using dextran 40 as part of a perfusion fluid.
Thus the methods of data collection are properly considered routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘"transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add "enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility.'
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as directed to ineligible subject matter.  Applicants’ arguments (p.10-12 of the Remarks of 03/15/2022) have been fully considered but are not persuasive to withdraw to the rejection.  Applicants have initially argued that the instant claims are directed to a method of preparing nucleic acids and are thus not directed to any methods that require a second step of the Alice/Mayo test.  The argument is not persuasive because, while the claimed methods may produce a preparation of nucleic acids, the claims clearly recite an evaluation of the nucleic acids, or of data related to the nucleic acids, in the step (for example in claim 1):
(c) assessing the preparation of amplified DNA to quantify an amount of total cf-DNA and/or graft-specific cf-DNA to determine the suitability of the potential graft for transplantation or implantation

The Examiner maintains that “quantify an amount … to determine the suitability” is properly considered as an abstract idea; see MPEP 2106.04(a) “mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”
	Applicants have next argued that the claims recite “extracting cell-free DNA (cf-DNA) from the sample, wherein the sample is obtained from a perfusate in contact with the potential graft ex vivo and comprises cf-DNA released from the potential graft, wherein the potential graft is perfused with a buffered extracellular solution comprising Dextran 40” which is a tangible practical step.  This argument is not persuasive because where “assessing the preparation” (e.g.:  step (c) of claim 1) is properly considered an abstract idea, the prior steps of the claims are the pre-solution activity require to collect the data/information to perform the evaluation of the data.  And where Applicants have argue that perfusing a potential graft with a buffered extracellular solution comprising Dextran 40 (as provided by the claim amendments) is non-routine and non-conventional, the Examiner maintains that such an element of the claims was in fact routinely practiced in the art, as provided by Keshavjee et al (1992) and Selzner et al (2016) which are cited in the rejection.

Withdrawn Claim Rejections - 35 USC § 102 and 103
The rejections of claims Under 35 USC 102 and 103 as set forth on pages 9-18 of the Office Action of 12/15/2022 are withdrawn in light of the amendments to the claims.  New rejections are provided which include the Van Raemdonck et al (2014) which exemplify the use of various perfusates that include Dextran 40.

New Claim Rejections - 35 USC § 103
Claim(s) 1, 8, 10, 11, 21, 27, 29, 44, 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (2016) in view of Van Raemdonck et al (2014).
Relevant to the limitations of claim 1, Stone et al teaches a method of preparing amplified DNA released from a potential graft including:  extracting cell-free, graft derived DNA from a sample of perfusate that was in contact with the potential graft ex-vivo (e.g.:  p.231 – Perfusion; p.232 – Sample Collection During EVNP; DNA extraction); preparing amplified DNA from the extracted cf-DNA (e.g.:  p.232 - Quantitative Polymerase Chain Reaction); and assessing the amplified DNA as a measure of quantity of total cf-DNA (e.g.:  Figure 4).  Relevant to claim 1 as it requires determining suitability of the graft for transplantation, Stone et al teaches that increasing concentrations in cell-free DNA were observed suggesting cell death, and that all kidneys functioned within normal parameters and met the criteria for transplantation at the end of perfusion (e.g.:  p.230 – Results).
Relevant to claim 8, Stone et al teaches obtaining the potential graft (e.g.:  p.231 – Procurement of donor organs).
Relevant to claims 10, 11 and 27, Stone et al teaches measuring the amount of total cf-DNA in perfusate from multiple time points, and provides a graph which is a visual comparison of the amounts at different time points (e.g.:  p.232- Perfusate; Figure 4).
Relevant to claim 21, Stone et al teaches that DNA was extracted from plasma samples of the perfusate, where plasma is a liquid component of blood that is free of blood cells.
Relevant to claim 29, Stone et al teaches measuring cf-DNA amounts using quantitative polymerase chain reactions performed using a QuantStudio 12K Flex system with Power SYBR green PCR master mix, which is a real-time PCR system.
Relevant to claim 38, Stone et al teaches a perfusate sample obtained from ex vivo normothermic perfusion (e.g.:  p.231 – ENVP procedure).
Relevant to claims 44 and 45 Stone et al teaches graft organs from pigs which could be used as xenografts.
Stone et al does not specifically exemplify a prefusion solution that is a buffered extracellular solution comprising dextran 40 (relevant to claim 1), or specifically a perfusate solution with human albumin that does not comprise red blood cells.  However, the successful used of such perfusate solutions was known in the art and is taught by Van Raemdonck et al.
Van Raemdonck et al teaches a variety of conditions that are used for the technique of ex vivo organ perfusion in transplantation.  Relevant to the requirements of the instantly rejected claims, Van Raemdonck et al teaches methods that include the use of Steen Solution, which is a buffered, extracellular solution with the addition of human albumin to maintain optimal colloid pressure and dextran 40 to protect the endothelium from complement- and cell-mediated injury and to inhibit coagulation and platelet aggregation (e.g.:  p.644, right col; p.648, left col).  Further relevant to the rejected claims, Van Raemdonck et al teaches that the perfusate solution may or may not contain added red blood cells (e.g.:  Table 1).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date the instantly rejected claims to have used the perfusate solutions of Van Raemdonck et al in the methods of ex vivo perfusate nucleic acid preparation and analysis of Stone et al.  The skilled artisan would have been motivated to use the perfusates of Van Raemdonck et al based on the expressed teachings of Van Raemdonck et al that such solutions used in ex vivo organ perfusion may increase the number of suitable grafts, reduce the incidence of primary and late graft dysfunction, and improve outcome after organ transplantation.

Claim(s) 1, 8, 10, 11, 12, 27, 29, 31, 32, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanou et al (Abstract, April 2017) in view of Van Raemdonck et al (2014).
Relevant to the limitations of claims 1, 8, 10, 11, 12, 27, 29, 38, Kanou et al teaches an analysis of amplified DNA released from a graft including using quantitative real-time PCR to measure the levels of cfDNA in perfusate at 1h and 4h of ex vivo lung perfusion (EVLP), where increased levels of cfDNA in EVLP perfusate are predictive of increased risk of primary graft dysfunction after lung transplantation. 
	Relevant to claims 31 and 32, Kanou et al teaches various threshold values for detecting graft dysfunction, for example indicating at 4h, the level of mtDNA in the PGD3 group was significantly higher than in the PGD0/1 group (3,303±2,704 vs. 1,719±1,332 copies/ul, p=0.02).
Kanou et al does not specifically exemplify a prefusion solution that is a buffered extracellular solution comprising dextran 40 (relevant to claim 1), or specifically a perfusate solution with human albumin that does not comprise red blood cells.  However, the successful used of such perfusate solutions was known in the art and is taught by Van Raemdonck et al.
Van Raemdonck et al teaches a variety of conditions that are used for the technique of ex vivo organ perfusion in transplantation.  Relevant to the requirements of the instantly rejected claims, Van Raemdonck et al teaches methods that include the use of Steen Solution, which is a buffered, extracellular solution with the addition of human albumin to maintain optimal colloid pressure and dextran 40 to protect the endothelium from complement- and cell-mediated injury and to inhibit coagulation and platelet aggregation (e.g.:  p.644, right col; p.648, left col).  Further relevant to the rejected claims, Van Raemdonck et al teaches that the perfusate solution may or may not contain added red blood cells (e.g.:  Table 1).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date the instantly rejected claims to have used the perfusate solutions of Van Raemdonck et al in the methods of ex vivo perfusate nucleic acid preparation and analysis of Kanou et al.  The skilled artisan would have been motivated to use the perfusates of Van Raemdonck et al based on the expressed teachings of Van Raemdonck et al that such solutions used in ex vivo organ perfusion may increase the number of suitable grafts, reduce the incidence of primary and late graft dysfunction, and improve outcome after organ transplantation.


Claims 4-7, and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (2016) in view of Van Raemdonck et al (2014), as applied to claims 1, 8, 10, 11, 21, 27, 29, 44, 45 and 46 above, and further in view of Goncalves-Primo et al (2014) and Norton et al (2013).
Stone et al (2016) in view of Van Raemdonck et al renders obvious the methods of claim 1, as detailed above.
	Stone et al teaches that cell-free DNA suggests cell death, but does not specifically teach determining an amount of cell lysis (as recited in claim 4), or nucleic acid fragment analysis indicative of lysis or apoptosis (relevant to claims 5, 6, 7).  However the detection of pre-transplantation graft apoptosis as a marker of post-transplant graft functionality, as well as the distribution of nucleic acid fragment sizes that result from apoptosis versus cell lysis, were known in the art at the time the invention was made. 
	Relevant to the instantly rejected claims, Goncalves-Primo et al teaches the detection of biomarkers of apoptosis (e.g.:  BAX/BCL2 ratio) in preimplantation biopsies from graft organs, and the association of an increased BAX/BCL2 ratio (indicative of increased apoptosis) with a higher risk of delayed graft function (e.g.:  Figure 3).
	Additionally, while Stone et al teaches that cell-free DNA in perfusate-derived samples suggests cell death in the potential graft tissue, Norton et al teaches that cell-free DNA in a blood sample may be the result of cellular apoptosis, or may be the result of genomic DNA released from nucleated cells as the result of cell damage.  Additionally Norton et al teaches (relevant to claim 6) that apoptosis-derived fragments are typically <200 bp in length, whereas the DNA that results from cellular damage is >300 bp in length (e.g.:  p.1562; p.1564). Relevant to the limitations of claims 40 and 41, Norton teaches the analysis of gDNA derived from cell damage at different time points (e.g.:  Fig 1) similar to the time point analysis of cfDNA in perfusate taught by Stone et al.  Relevant to claim 43, Norton et al teaches quantification of apoptosis- (i.e.:  pDNA) and cell damage- (i.e.:  gDNA) derived nucleic acids.
	It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date the instantly rejected claims to have determined an amount of cell lysis using an analysis of the nucleic acid fragments in the perfusate samples of Stone et al in view of Van Raemdonck et al.  The skilled artisan would be motivated to analyze the nucleic acid fragments of Stone et al because while Stone et al teaches that nucleic acid in perfusate is a marker of cell death in a graft, Norton et al teaches that cell-free DNA in a sample can be the result of either apoptosis (i.e.:  cell death) or the release of genomic DNA from cell damage (i.e.:  lysis).  The skilled artisan would furthermore be interested in establishing that any cell-free DNA in a perfusate sample is the result of apoptosis based on the expressed teachings of Goncalves-Primo et al that apoptosis in a potential graft can indicate an increased risk for delayed graft function.  Where Norton et al teaches that apoptosis-derived fragments are typically <200 bp in length, whereas the DNA that results from cellular damage is >300 bp in length, the skilled artisan performing the analyses of Stone et al would be motivated to perform an analysis including quantifying long or short nucleic acid fragments to identify the portion of an cell-free DNA in a perfusate that are indicative of cell-death related to apoptosis and thus indicative of a potentially less successful graft transplant.
	Relevant to the rejection of claim 37, the prior art of Norton et al teaches that apoptosis-derived fragments are shorter than the DNA that results from damage of cells.  Norton et al also teaches the analysis of particularly sized amplicons to address amplification efficiency and variability in quantitative PCR systems (e.g.:  p.1561).  Thus in regard to the limitations of the claims, where apoptotic derived cf-DNA is taught in the prior art as less than 200bp in length, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp for optimization of the method.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  It would have been prima facie obvious to one of ordinary skill in the art as of the effective filling date of the methods of the instantly rejected claims to have detected cf-DNA of the required size for the detection of apoptosis-derived nucleic acids.

Claims 1, 2, 3, 9 and 12 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (2016) in view of Van Raemdonck et al (2014), as applied to claims 1, 8, 10, 11, 21, 27, 29, 44, 45 and 46 above, and further in view of Nakamura et al (1999).
Stone et al in view of Van Raemdonck et al renders obvious the methods of claim 1, as detailed above.  Further relevant to the rejection of claim 47, Van Raemdonck et al teaches that the perfusate solution may or may not contain added red blood cells (e.g.:  Table 1).
	Stone et al  in view of Van Raemdonck et al does not teach a perfusate that includes blood cells from a potential recipient, as required by claims 2, 3, 9 and 12.  But ex-vivo perfusion of a graft organ with the recipient’s blood was known in the prior art and it exemplified by Nakamura et al (e.g.:  p.154 – the perfusion circuit; Figure 1).
	It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date the instantly rejected claims to have performed the analysis of cell-free DNA in an ex-vivo perfusate sample rendered obvious by Stone et al in view of Van Raemdonck, using a sample from perfusate that includes the recipient’s blood cells as taught Nakamura et al.  The skilled artisan would have been motivated to use the perfusate exemplified by Nakamura et al based on the expressed teachings of Nakamura et al that using perfusate that is the recipient’s blood can simplify the ex-vivo support of the graft organ.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (2016) in view of Van Raemdonck et al (2014), as applied to claims 1, 8, 10, 11, 21, 27, 29, 44, 45 and 46 above, and further in view of Snyder et al (2011).
Stone et al (2016) in view of Van Raemdonck et al renders obvious the methods of claim 1, as detailed above. Stone et al in view of Van Raemdonck et al does not specifically provide for a cfDNA detection that comprises performing next generation sequencing.
Snyder et al teaches the use of next generation sequencing to detect and quantify donor-specific cell free DNA in a sample of blood from a transplant recipient (e.g.:  Figure 1).  
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date the instantly rejected claims to have performed the next generation sequencing of Snyder et al on the perfusate sample rendered obvious by Stone et al in view of Van Raemdonck et al.  The skilled artisan would be motivated to use the next generation sequencing of Snyder et al based on the expressed teachings of Snyder et al that the method can accurately and efficiently detect donor derived DNA in a mixture of both donor and recipient DNA fragments (akin to the perfusate sample rendered obvious by Stone et al in view of Nakamura et al), and the teaching of Stone et al that DNA released from the donor organ is suggestive of cell death in the donor organ. 

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (2016) in view of Van Raemdonck et al (2014), as applied to claims 1, 8, 10, 11, 21, 27, 29, 44, 45 and 46 above, and further in view of Olerup et al (1992).
Stone et al (2016) in view of Van Raemdonck et al renders obvious the methods of claim 1, as detailed above. Stone et al in view of Van Raemdonck et al does not specifically provide for a cfDNA detection that comprises performing mismatch PCR.
Olerup et al teaches the use of PCR that includes the use of primers with a deliberate mismatch to detect specific nucleic acid sequences  (e.g.:  p.233, right col), as well as mismatches that do not amplify non-target sequences (e.g.:  p.234, left col).  
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date the instantly rejected claims to have applied the mismatch PCR techniques of Olerup et al on the perfusate sample rendered obvious by Stone et al in view of Van Raemdonck et.  The skilled artisan would be motivated to use the mismatch PCR of Olerup et al based on the expressed teachings of Olerup et al that the method can accurately and efficiently detect specific target nucleic acid sequence (where the perfusate sample rendered obvious by Stone et al in view of Van Raemdonck et would may contain cfDNA of donor and recipient origin), and the teaching of Stone et al that DNA released from the donor organ is suggestive of cell death in the donor organ. 

Conclusion
No claim is allowed.

Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634